Citation Nr: 0629400	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision in which the RO 
recharacterized the veteran's service-connected anxiety 
disorder as PTSD, and increased the rating from 30 percent to 
50 percent, effective February 22, 2002 (the date of the 
claim for increase).  The veteran filed a  notice of 
disagreement (NOD) in January 2003, the RO issued a statement 
of the case (SOC) in February 2004, and the veteran filed a 
substantive appeal in March 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is manifested primarily by daily 
intrusive memories and flashbacks along with difficulty 
sleeping, anxiety and weekly flashbacks as well as  
hyperarousal, exaggerated startle, intrusive thoughts; these 
symptoms are reflective of no more than occupational and 
social impairment with reduced reliability and flexibility.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In a January 2003 post-rating letter, the RO notified the 
appellant and his representative of the opportunity to submit 
any additional evidence that they would like considered 
pertaining to evaluation of  his service connected PTSD.  
After the letter, the appellant and his representative were 
afforded opportunities to respond.  Based on the arguments 
advanced demonstrating a familiarity with the rating 
criteria, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the January 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO identified recently-acquired 
evidence that had been added to the record and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom he wished VA to obtain 
evidence for consideration.  Also, the January 2004 letter 
stated "we are providing you the opportunity to submit any 
additional evidence that you would like us to consider. . . 
."  
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  Given 
the RO's instructions to him, as noted above, the Board finds 
that the veteran has, effectively, been put on notice to 
provide any evidence in his possession that pertains to his 
claim.  As such, and on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on 
appeal'"    

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005),rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the appellant has been afforded 
opportunities to present information and/or evidence in 
support of his claim.  Following the issuance of the January 
2003 notice letter (which completed VA's notice requirements 
and corrected any deficiencies in the prior notice letter) 
the veteran was afforded yet another opportunity to present 
information and/or evidence pertinent to the appeal.  Neither 
in response to any RO letters nor at any other point during 
the pendency of this appeal has the appellant informed the RO 
of the existence of any other evidence that needs to be 
obtained prior to adjudication by the Board.  Indeed, 
although the veteran did not respond to the RO's January 2003 
letter, extensive and more current additional information 
and/or evidence (outpatient treatment records) was received, 
and, thereafter, readjudication of the claim was accomplished 
via the February 2004 SOC, prior to the RO's certification of 
the appeal to the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 at 549; 38 C.F.R. § 20. 1102.

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC, which is sufficient under 
Dingess/Hartman.  In Dingess/Hartman, the Court also stated 
that VA notice must include information regarding the 
effective date that may be assigned.  While such notice has 
not been furnished in this case, on these facts, the Board 
finds that the RO's omission is harmless.  Id.  As no 
increase is being awarded, no effective date is being 
assigned.  Thus there is no possibility of prejudice in the 
context of Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records; the 
veteran has not identified any other medical providers as 
having relevant records.  The appellant also was afforded a 
number of VA medical examinations, specifically to resolve 
the degree of disability.  Reports of those examinations have 
been associated with the claims file.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that identified above, that needs to be obtained.  
The Board also finds that the record presents no basis for 
further development to create any additional evidence for 
consideration in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Background

In a September 1970 rating decision, the RO established 
service connection for anxiety reaction and assigned a 30 
percent rating from February 1970.  The veteran filed for an 
increased rating in February 2002.  The current appeal 
derives from an April 2002 decision in which the RO 
recharacterized the veteran's disability and awarded a 
higher, 50 percent, rating.

The veteran was afforded a VA mental disorders examination in 
March 2002.  The examiner indicated that his mental disorder 
should be relabeled as PTSD.  He reported receiving treatment 
at the PTSD clinic at the VA Medical Center in Boston as well 
as employment difficulty over the years.  On his mental 
status examination, he reported that a family member had been 
murdered several weeks prior to the examination.  His rate 
and flow of speech were halting and emotional.  Nevertheless, 
his mental evaluation was reported within normal limits and 
without impairment of thought process or communication.  
There was no suicidal or homicidal ideation.  He was reported 
as able to maintain minimal hygiene and was oriented to time 
place and person.  He reported panic attacks three or four 
times a week.  The veteran also informed the examiner that he 
was depressed much of the time.  The psychiatrist documented 
hyperarousal, exaggerated startle, intrusive thoughts and 
that the veteran fully met the criteria for PTSD.  The 
examiner also assigned a Global Assessment of Functioning 
(GAF) score of 50.  That examination was provided by a 
psychiatrist.

In May 2002, the veteran underwent VA psychological 
evaluation.  The veteran then reported being very close with 
his grandchildren and working in landscaping since 1995; but 
that, sthe terrorist attacks, his symptoms of anxiety, 
sleeplessness and depression were elevated and he was unable 
to work.  The veteran also reported that, two weeks after 
September 11, his girlfriend's mother was diagnosed with 
cancer; that his mother's sister died in January 2002,;and 
that his father was hospitalized for lung cancer and his 
brother had recently undergone surgery.  He also reported 
chronic back pain due to a job-related injury.  On mental 
status examination, he was oriented to time place and person.  
His speech and affect were normal.  His thought process was 
intact and there were no indications of psychotic process.  
He reported that he might consider suicide if he didn't have 
grandchildren.  The examiner diagnosed PTSD, major 
depression, recurrent and alcohol dependence in full 
remission, and assigned a GAF of 35.

Outpatient treatment records dated in June 2002 reflect a 
psychiatrist's assignment of a GAF of 65.A December 2002 
outpatient treatment record reflects that the veteran was a 
steady churchgoer and that he had a support structure there.  
One GAF score in January 2003 was 48, at which time it was 
noted that the veteran was experiencing a lot of stress 
associated with a pending trial and the criminal charges 
against him made by his former employer, USPS; another score 
assigned later that same month was 58.  Other outpatient 
treatment records through December 2003 reflect GAF scores of 
55 or higher.




III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Although PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, the actual criteria for rating the 
veteran's disability is set forth in a General Rating Formula 
for evaluating psychiatric disabilities other than eating 
disorders.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long - and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Considering the claim for increase in light of the above-
noted criteria, the Board finds that criteria for a rating in 
excess of 50 percent for PTSD simply are not met.

The pertinent medical evidence in this case reflects 
diagnosis of other psychiatric disability, to include major 
depression (that the veteran's PTSD is manifested, primarily, 
by daily intrusive memories and flashbacks along with 
difficulty sleeping, anxiety and weekly flashbacks as well as  
hyperarousal, exaggerated startle, intrusive thoughts.  The 
Board finds that these symptoms are reflective of no more 
than occupational and social impairment with reduced 
reliability and flexibility, consistent with the current 50 
percent rating.  

Although the veteran has demonstrated a measure of 
occupational impairment with deficiencies in work, he does 
not appear to have deficiencies in other areas such as family 
relations, judgment, thinking, mood, or demonstrate suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
inability to establish and maintain effective relationships.  
As such, the evidence does not establish entitlement to the 
next higher, 70 percent rating.  It logically follows that 
the criteria for the maximum, 10 percent rating are not met.

The Board also finds that none of the assigned GAF scores, 
alone, presents a basis for assignment of a higher rating.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

As noted above, during the pendency of this matter, the 
veteran has been assigned GAFs ranging from a low of 35, 
indicating severe impairment in functioning (in May 2002) to 
a high of 65, indicating moderate impairment (the next month, 
in June 2002),  In this case, these scores, when considered 
in light of the other medical evidence of record, establishes 
only that the veteran experiences temporary exacerbation of 
PTSD symptoms at times, reflected by the assignment of GAF 
scores below 50 (and the diagnosis of major depression in May 
2002), followed by evidenced   improvement in subsequent 
treatment records.  His difficulty in adapting to stressful 
circumstances seems short lived.  Thus, the Board finds that 
his  multiple family health problems (as reflected in the 
report of the May 2002 examination), his anxiety associated 
with his pending trial (January 2003) and other associated 
anxiety does not reflect an overall increase in the level of 
his symptomatology The Board also points out that the 
majority of the GAFs assigned since the veteran filed a claim 
for increase are in the 50-55 range, which, per the DSM-IV, 
are more indicative of the level of impairment contemplated 
in the current 50 percent rating.

Accordingly, the Board finds that the record presents no 
basis for assignment of a schedular rating for PTSD greater 
than 50 percent. 

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher rating in this 
case on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (cited to in the February 2004 SOC).  However, 
the criteria for invoking the procedures set forth in that 
regulation are not met.  The Board acknowledges the veteran's 
complaints; however, it has not been shown by the competent, 
credible evidence of record that the veteran's service-
connected PTSD has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating), or necessitated frequent periods of hospitalization, 
or that the disability otherwise is so exceptional or unusual 
as to render impractical the application of the normal 
schedular rating criteria.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the claim for a rating in 
excess of 50 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

A rating in excess of 50 percent for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


